United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, FLEETWOOD
STATION, Houston, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-280
Issued: May 5, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

On November 20, 2013 appellant filed a timely appeal from the August 16, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied waiver of
recovery of an overpayment of compensation.1
On July 16, 2013 OWCP issued a preliminary determination that appellant had received a
$2,889.92 overpayment of compensation from April 4, 2012 to June 29, 2013 arising from
incorrect premiums collected for health insurance, but that she was due a refund of $1,557.40
from the cancellation of her life insurance coverage, for an overpayment balance of $1,332.52.2
On July 18, 2013 appellant requested waiver. She elected a telephone conference with
OWCP on the issue: “cannot afford extra expenses caused by no fault of my own. Please
waive.” OWCP received this request on July 25, 2013.
1

On January 24, 2012 appellant, a 52-year-old carrier technician, filed an occupational disease claim alleging that
the repetitive nature of her duties caused bilateral carpal tunnel syndrome and upper extremity symptoms. OWCP
accepted her claim for bilateral carpal tunnel syndrome.
2

It is well established that OWCP should not attempt to offset underpayments of compensation in determining
the amount of an overpayment, as they are separate issues. Robert L. Curry, 54 ECAB 675 (2003). If a claimant
pursues waiver and the adjusted overpayment is waived, the claimant will have lost due process rights with respect
to recovery of the offset amount.

On August 16, 2013 appellant telephoned OWCP (or OWCP called her back) to advise
that she could not pay anything on the overpayment because she was not back at work.
The Board finds that this case is not in posture for decision. Extensive due process rights
attach to any attempt by OWCP to recoup benefits already paid, even if paid in error.3 After giving
appellant notice that an overpayment occurred and that she was not at fault in the matter, making
her eligible for waiver, appellant requested waiver and exercised her right to a telephone
conference with OWCP in lieu of a hearing before an OWCP hearing representative. That
conference, it appears, never took place. The record shows no scheduling or preparation and no
memorandum of conference. The one-sentence report of telephone contact on August 16, 2013
cannot be confused with a procedural formal telephone conference, in lieu of a hearing before an
OWCP hearing representative, on the issue of waiver.4 Accordingly, the Board finds that OWCP
issued a final decision denying waiver of recovery of the overpayment without providing
appellant due process.
The Board will remand the case to OWCP to correct this error. Following such
development as may be necessary to facilitate the outstanding request for a formal telephone
conference, including a current overpayment recovery questionnaire and supporting financial
documentation, OWCP shall issue an appropriate final decision on appellant’s request for
waiver.5

3

See generally FECA Circular No. 82-48, Overpayments and Waiver (December 1, 1982); Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Overpayment Overview, Chapter 6.100.3k (May 2004).
4

See generally Federal (FECA) Procedure Manual, Part 2 -- Claims, Conferences, Chapter 2.500
(September 2011).
5

See Jimmie R. Fornero, Docket No. 99-875 (issued January 16, 2001) (remanding the case to OWCP to consider
the claimant’s request for a telephone conference, as he was not provided the opportunity to present testimonial
evidence regarding his request for waiver).

2

IT IS HEREBY ORDERED THAT the August 16, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this order.6
Issued: May 5, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

OWCP’s October 30, 2013 nonmerit decision denying a 5 U.S.C. § 8124(b) hearing following a final
overpayment decision is rendered moot.

3

